Citation Nr: 1751679	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-17 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for the left hip disability.

2. Entitlement to an initial rating in excess of 20 percent for the right hip disability.

(The issues of entitlement to increased ratings for the right and left knees and compensation under 38 U.S.C. § 1151 for the right eye will be addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In July 2017 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the Los Angeles RO.  A transcript of this proceeding is associated with the claims file.  As discussed at the hearing, his other appeals, as noted above, are under the jurisdiction of the Veterans Law Judge that held a hearing on those issues in 2012, and he will receive a separate decision on those issues.

In a January 2016 rating decision, service connection for hearing loss and tinnitus was denied.  Within one year of that decision, the Veteran requested that the claims be reconsidered and he submitted a medical opinion.  A September 2017 rating decision considered the new evidence and confirmed the prior denials.  In October 2017, the Veteran submitted a notice of disagreement with the denial of tinnitus and requested review by a Decision Review Officer.  The RO will process this request and provide him a Statement of the Case, if appropriate, in the ordinary course of business.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that further development is needed prior to making a decision on the merits.  First, the Veteran has not been afforded a VA examination for his hips since June 2012 and evidence suggests that they have worsened since then.  Specifically, in August 2015, the Veteran presented to the emergency room in a wheelchair for right hip pain after being bedridden for four days.  In May 2017, a physical therapy evaluation found that his range of motion had decreased and functional limitation had increased.  Accordingly, a new VA examination is necessary.  Second, it is unclear from the evidence whether the Veteran's pain stems from his hips or his low back and sciatic nerve disorder.  The Board finds a medical opinion is necessary to assist in distinguishing the etiology of the Veteran's symptomatology.  Since he receives separate ratings for his hip versus his back/sciatica conditions, he cannot be compensated twice for the same symptoms.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination with an appropriate examiner to assess the severity of his bilateral hip condition and assess the etiology of his pain and functional limitations.  After examination and review of the claims file, the examiner should opine on the extent to which the Veteran's reported pain and functional limitations are caused by his bilateral hips disorder versus his service-connected low back and sciatic nerve disability.  

In rendering this opinion, the examiner should consider the Veteran's contentions in the Board hearing, during which he reported his ability to walk, sit, and drive "has basically diminished" and the August 2015 emergency room visit, the record which noted the Veteran presented to triage with hip and nerve pain that radiated throughout his thighs.  

2. After the above development has been completed, the AOJ should readjudicate the claim. If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




